758 N.W.2d 531 (2008)
CITY OF ROCKFORD, Plaintiff-Appellant,
v.
63RD DISTRICT COURT and Chief Judge Sara J. Smolenski, Defendants-Appellees, and
County of Kent, Intervening Defendant-Appellee.
Docket No. 137458. COA No. 287501.
Supreme Court of Michigan.
December 23, 2008.

Order
On order of the Court, the application for leave to appeal prior to decision by the Court of Appeals is considered, and it is DENIED, because the Court is not persuaded that the questions presented should be reviewed by this Court before consideration by the Court of Appeals.